Citation Nr: 0022810	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for intermittent 
claudication with varicose veins of the right leg, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for sensory 
neurological abnormality of the right lower extremity, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1946 to March 
1947.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Jackson, Mississippi, Regional Office (RO), which confirmed a 
40 percent evaluation for residuals of a gunshot wound of the 
right thigh, Muscle Groups XIII and XIV; confirmed a 40 
percent evaluation for intermittent claudication with 
varicose veins of the right leg; confirmed a 10 percent 
evaluation for sensory neurological abnormality of the right 
lower extremity; and denied a total rating based upon 
individual unemployability.  An RO hearing was held in August 
1997.  A videoconference "Travel Board" hearing before the 
undersigned Board Member was held in June 1998.  

In a December 1998 decision, the Board denied the right thigh 
gunshot wound increased rating issue; and remanded to the RO 
the remaining issues of increased ratings for intermittent 
claudication with varicose veins of the right leg and sensory 
neurological abnormality of the right lower extremity and a 
total rating based upon individual unemployability for 
additional development.  Those issues have been returned to 
the Board for appellate review.


REMAND

As noted, in December 1998, the Board remanded the case to 
the RO for additional development.  In that remand, the RO 
was ordered, in part, to obtain any additional VA medical 
treatment records and associate them with the claims folder.  
Pursuant to that remand, certain VA medical records dated 
from February 1998 to June 1999 were obtained by the RO and 
VA peripheral vascular and neurologic examinations were 
conducted in January 1999.  However, in a subsequent 
September 1999 written statement, appellant requested that 
the RO obtain "additional medical information" and "all 
medical records" from the Jackson, Mississippi, VA Medical 
Center, prior to transferring the case back to the Board; and 
stated therein that a Doppler test was scheduled for the 
following week with respect to the leg wound area.  
Thereafter, the case was transferred back to the Board in 
November 1999.  However, it does not appear from the 
evidentiary record that the RO attempted to obtain any 
additional medical records from that VA Medical Center as 
appellant requested in his September 1999 written statement, 
including a report of a Doppler test apparently scheduled 
that month.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, as the Board stated in its December 1998 
remand, from a medical evidentiary standpoint, there was 
insufficient medical evidence of record to indicate the 
nature and current severity of the service-connected 
intermittent claudication with varicose veins of the right 
leg.  It was stated in that remand that although a January 
1997 VA vascular examination report indicated that pedal 
pulses on the right were not palpable even though the foot 
was warm and not ulcerated, the clinical significance thereof 
was not discussed by the examiner, nor were any diagnostic 
studies conducted, such as Trendelenburg's and Perthe's 
tests, to demonstrate any deep circulation involvement.  
Although pursuant to that remand, a Doppler test was 
conducted as part of the January 1999 VA peripheral vascular 
examination, it does not appear that the examiner adequately 
evaluated and discussed whether appellant has any 
claudication and deep circulation involvement and, if so, 
their etiology.  

Accordingly, the case is again REMANDED for the following:

1.  The RO should obtain any additional 
VA medical treatment records, including 
those from the Jackson, Mississippi, VA 
Medical Center (particularly a report of 
a Doppler test that may have been 
conducted approximately in September 
1999); and associate these with the 
claims folders.  Appellant should assist 
the RO in this regard, such as by 
specifying dates of any relevant 
treatment, as needed.  

2.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1999).

3.  With respect to the issue of an 
increased rating for intermittent 
claudication with varicose veins of the 
right leg, the RO should arrange another 
examination, such as peripheral vascular, 
to determine the nature and current 
severity of that disability.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The entire 
claims folders, should be reviewed by the 
examiner prior to examination.

The examiner should describe in detail 
all vascular symptoms involving the right 
lower extremity reasonably attributable 
to the service-connected intermittent 
claudication with varicose veins of the 
right leg versus currently non-service-
connected disability; and the degree of 
severity thereof should be stated.  Any 
relevant vascular symptoms involving the 
right lower extremity, such as varicose 
veins, changes in temperature, 
claudication, any deep circulation 
involvement, edema, subcutaneous 
induration, stasis dermatitis, eczema, 
ulceration, and cellulitis, and their 
severity, should be recorded.  Any gait 
impairment attributable to service-
connected disability should be described, 
including its severity.  Ankle/brachial 
index determined by Doppler study should 
also be recorded, if another such study 
is conducted.  The degree of any 
functional impairment or interference 
with daily activities, including 
employability, by the service-connected 
intermittent claudication with varicose 
veins of the right leg should be 
described in detail.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

4.  The RO should review any additional 
evidence and readjudicate the remaining 
issues of increased ratings for 
intermittent claudication with varicose 
veins of the right leg and sensory 
neurological abnormality of the right 
lower extremity and a total rating based 
upon individual unemployability, with 
consideration of applicable court 
precedents and statutory and regulatory 
provisions.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until he receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


